 Case: 4:18-cr-00392-CDP Doc. #: 165 Filed: 06/02/20 Page: 1 of 1 PageID #: 750



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                Plaintiff,                    )
                                              )
          vs.                                 )         Case No. 4:18 CR 392 CDP-2
                                              )
 SAMUEL MARION SMITH,                         )
                                              )
                Defendant.                    )

                                         ORDER

       IT IS HEREBY ORDERED that the sentencing hearing in this matter is reset

to Thursday, June 11, 2020, at 2:00 p.m. before District Judge Catherine D. Perry. The

hearing will take place by Zoom from the facility. Hearing participants received a

separate email with a link to join the hearing by Zoom. Members of the general public

who wish to listen in to the hearing are directed to call the following number to

participate by phone: 1-669-254-5252, Meeting ID: 160 352 5390, Password: 387373.

Pursuant to Local Rule 13.02, all means of photographing, recording, broadcasting, and

televising are prohibited in any courtroom, and in areas adjacent to any courtroom, except

when authorized by the presiding judge. This includes proceedings ordered by the Court

to be conducted by phone or video.



                                              CATHERINE D. PERRY
                                              UNITED STATES DISTRICT JUDGE
Dated this 2nd day of June, 2020.
